                      IN THE UNITED STATES DISTRICT COURT

               FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                  CHARLOTTE DIVISION

JUDICIAL WATCH, INC.,

                     Plaintiff,
       v.

 NORTH CAROLINA; THE NORTH
 CAROLINA STATE BOARD OF
 ELECTIONS; KAREN BRINSON BELL, in
 her capacity as the Executive Director of the        Civil Action No. 3:20-cv-211
 North Carolina State Board of Elections; THE
 MECKLENBURG COUNTY BOARD OF
 ELECTIONS; MICHAEL G. DICKERSON, in
 his official capacity as the Director of Elections
 for Mecklenburg County; CAROL HILL
 WILLIAMS, in her capacity as the Chair of the
 Mecklenburg County Board of Elections; THE
 GUILFORD COUNTY BOARD OF
 ELECTIONS; CHARLIE COLLICUTT, in his
 official capacity as Director of Elections for
 Guilford County; and HORACE KIMEL, JR., in
 his capacity as Chair of the Guilford County
 Board of Elections,
                       Defendants, and

THE LEAGUE OF WOMEN VOTERS OF
NORTH CAROLINA AND THE NORTH
CAROLINA A. PHILIP RANDOLPH
INSTITUTE,

     Proposed Defendant-Intervenors.




MEMORANDUM IN SUPPORT OF THE LEAGUE OF WOMEN VOTERS OF NORTH
 CAROLINA AND THE NORTH CAROLINA A. PHILIP RANDOLPH INSTITUTE’s
              MOTION TO INTERVENE AS DEFENDANTS




    Case 3:20-cv-00211-RJC-DCK Document 20 Filed 04/21/20 Page 1 of 17
       Proposed Defendant-Intervenors the League of Women Voters of North Carolina and the

North Carolina A. Philip Randolph Institute (“Defendant-Intervenors”) seek to protect their

interests and to ensure that no voter in North Carolina has his or her registration improperly or

illegally canceled as a result of the Plaintiff’s demand for a court-ordered program to remove voter

registrants from the voter rolls of North Carolina, including those of Mecklenburg and Guilford

Counties, on the basis of flawed and inflated data analysis roundly rejected by other courts. No

such court-ordered action is appropriate under—much less required by—the National Voter

Registration Act of 1993 (“NVRA”), a federal statute designed to make it easier for voters to

become and remain registered to vote. Furthermore, such unnecessary measures during the current

COVID-19 pandemic would divert crucial resources that are otherwise needed to ensure safe and

accessible elections. Finally, and for the reasons stated below and as reflected in the Proposed

Answer exhibited hereto as Exhibit 1, Count I of the Complaint should be rejected for failure to

state a claim pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. As the Defendant-

Intervenors’ interests present common questions of law and fact as those presented in the main

action, and because intervention will not unduly delay or prejudice the rights of the existing parties,

Defendant-Intervenors respectfully move to intervene in this matter.

                                           ARGUMENT

I.     Defendant-Intervenors have a Vital Interest in Protecting the Ability of North
       Carolina Voters to Register and Stay Registered to Vote.

       Defendant-Intervenors conduct extensive voter registration work in North Carolina,

including specifically Mecklenburg and Guilford Counties, and are dedicated to ensuring that

qualified voters are able to register and, so long as they remain eligible, remain registered and able

to meaningfully participate in the political process. Declaration of Jo Nicholas (“Nicholas Decl.”)

¶¶ 3-6 (attached hereto as Exhibit 2); Declaration of Melvin Montford (“Montford Decl.”) ¶¶ 4-6


                                     2
      Case 3:20-cv-00211-RJC-DCK Document 20 Filed 04/21/20 Page 2 of 17
(attached hereto as Exhibit 3). Each Defendant-Intervenor has devoted significant time and

resources to making sure qualified North Carolina voters are registered to vote and remain

registered. The League of Women Voters of North Carolina conducts voter registration drives in

a variety of settings through its 17 local chapters, which are located throughout North Carolina

including a Piedmont Triad local chapter operating in Guilford County and a Charlotte-

Mecklenburg local league. Nicholas Decl. ¶¶ 5-6. In the 2016 election cycle, the League of Women

Voters of North Carolina assisted “several thousands of voters to register and hundreds of voters

to enroll to receive absentee or by-mail ballots,” and expects to engage in similar efforts for the

upcoming general election cycle. Nicholas Decl. ¶¶ 6-7. The North Carolina A. Philip Randolph

Institute also undertakes canvassing and various voter registration programs through its thirteen

local chapters across the state, including Guilford and Mecklenburg Counties. Montford Decl.

¶¶ 6-7.

          Efforts to purge allegedly ineligible voters from voter rolls of North Carolina, and

specifically Mecklenburg and Guilford Counties, will undermine the voter registration efforts

Defendant-Intervenors have and will continue to undertake, will undermine their efforts to conduct

other voter education activities, and will require them to expend unplanned resources helping

registered voters stay registered or re-register. Nicholas Decl. ¶¶ 8-9; Montford Decl. ¶ 9.

Specifically, requiring the State and County Defendants to unnecessarily implement new, and

therefore untested and potentially unreliable, procedures as requested by Plaintiff here would

require Defendant-Intervenors to identify and assist its members and other eligible voters who may

be improperly removed from voter rolls and may be unaware of this fact. Nicholas Decl. ¶¶ 8-9;

Montford Decl. ¶¶ 9-10. Such voters—that is, those who had previously registered and whose

eligibility remains unchanged—may learn for the first time that their names have been removed



                                     3
      Case 3:20-cv-00211-RJC-DCK Document 20 Filed 04/21/20 Page 3 of 17
from the registration rolls when they submit an absentee ballot request form or when they turn out

to vote in person. To prevent such voters from being disenfranchised, Defendant-Intervenors

would need to shift their efforts to re-registering improperly removed voters, including voters that

they may have previously registered. Nicholas Decl. ¶¶ 9-10; Montford Decl. ¶¶ 10-11.

       Furthermore, the unnecessary and risky voter registration cull requested by Plaintiff here

would require the Defendant-Intervenors (not to mention the State and County Defendants) to

divert precious resources that are crucial to addressing the significant challenges presented by the

current COVID-19 pandemic, further diminishing the Defendant-Intervenors’ ability to promote

voter participation and preventing Defendant-Intervenors from reaching and registering new North

Carolina voters, including voters in Mecklenburg and Guilford Counties. Nicholas Decl. ¶¶ 11-12;

Montford Decl. ¶¶ 12-13. Defendant-Intervenors therefore have a strong interest in opposing the

aggressive—and potentially unlawful—list-maintenance strategies that Plaintiff would have the

Court order as relief on Count I of the Complaint. Indeed, Defendant-Intervenors have at least as

much an interest as the Plaintiff with respect to the relief requested in Count I of the Complaint.

II.    The Court Should Grant the Motion to Intervene.

       The Court should grant Defendant-Intervenors’ Motion to Intervene. As discussed below,

Defendant-Intervenors are entitled to intervention as of right because: (1) their motion is timely;

(2) they have a strong interest in ensuring eligible North Carolina, and specifically Guilford and

Mecklenburg County, voters are able to register to vote, remain registered to vote, and cast a ballot;

(3) the unnecessary additional list maintenance requested by Plaintiff is not required by the NVRA

and will impair this interest; and (4) the current Defendants—public entities and public servants

with limited resources and broad constituencies—cannot adequately represent this interest,

especially while addressing the ongoing COVID-19 global pandemic.




                                     4
      Case 3:20-cv-00211-RJC-DCK Document 20 Filed 04/21/20 Page 4 of 17
        Alternatively, Defendant-Intervenors should be granted permissive intervention because

they seek to oppose the relief Plaintiff seeks as such relief will undermine Defendant-Intervenors’

voter-registration work and threatens to violate the NVRA. Thus, Defendant-Intervenors’ interests

in preventing Plaintiff from prevailing present questions of law and fact in common with those

presented in the main action. Moreover, intervention will not unduly delay or prejudice the rights

of the existing parties.

        A.      The Court Should Grant the Motion to Intervene as of Right.

        Pursuant to Federal Rule of Civil Procedure 24(a)(2), Defendant-Intervenors are entitled

to intervene in this action as of right. In the Fourth Circuit, a party seeking to intervene as of right

under Rule 24(a)(2) must meet four requirements:

        (1) the application to intervene must be timely; (2) the applicant must have an
        interest in the subject matter of the underlying action; (3) the denial of the motion
        to intervene would impair or impede the applicant’s ability to protect its interest;
        and (4) the applicant’s interest is not adequately represented by the existing parties
        to the litigation.

Hous. Gen. Ins. Co. v. Moore, 193 F.3d 838, 839 (4th Cir. 1999). If a party seeking to intervene

meets these requirements, it is abuse of discretion to deny the motion. See, e.g., Teague v. Bakker,

931 F.2d 259, 260–62 (4th Cir. 1991). Moreover, “liberal intervention is desirable to dispose of as

much of a controversy ‘involving as many apparently concerned persons as is compatible with

efficiency and due process.’” Feller v. Brock, 802 F.2d 722, 729 (4th Cir. 1986) (quoting Nuesse

v. Camp, 385 F.2d 694, 700 (D.C. Cir. 1967)). Defendant-Intervenors easily satisfy Rule 24(a)(2)’s

requirements and the Court should grant their intervention as a matter of right.

                i.         The Motion to Intervene Is Timely.

        In assessing the timeliness of a motion to intervene, courts in this Circuit consider three

factors: (1) “how far the underlying suit has progressed”; (2) “the prejudice any resulting delay

might cause the other parties”; and (3) if the motion is tardy, “why the movant was tardy” in filing


                                     5
      Case 3:20-cv-00211-RJC-DCK Document 20 Filed 04/21/20 Page 5 of 17
it. Alt v. Env. Prot. Agency, 758 F.3d 588, 591 (4th Cir. 2014); see also Diagnostic Devices, Inc.

v. Taidoc Tech. Corp., 257 F.R.D. 96, 98 (W.D.N.C. 2009) (Mag. J). However, “[t]he most

important consideration is whether the delay has prejudiced other parties[.]” Spring Constr. Co.,

Inc. v. Harris, 614 F.2d 374, 377 (4th Cir. 1980). These factors compel a finding that Defendant-

Intervenors’ motion to intervene is timely.

       The present motion by the Defendant-Intervenors was filed within two weeks of the April

9, 2020 Complaint and well before the June 4, 2020 deadline for responsive pleadings by

Defendants North Carolina, the North Carolina Board of Election, and Karen Brinson Bell (the

“State Defendants”) and Defendants Guilford County Board of Elections, Charlie Collicut, and

Horace Kimel, Jr. (the “Guilford County Defendants”). See Dkt. No. 15 (granting the State

Defendants’ Motion for Extension of Time to File Answer or Otherwise Plead); Dkt. No. 18

(granting the Guilford County Defendants’ Motion for Extension of Time). 1 As of the filing of this

Motion, no responsive pleadings have been filed and no hearing before this Court has been

scheduled. The Defendant-Intervenors may therefore participate in the present case without

causing delay or prejudice to any party and, as this case remains at a “relatively early stage,” and

the motion should be found timely. See Diagnostic Devices, Inc. 257 F.R.D. at 98; see also Order,

Voter Integrity Project NC, Inc. v. Wake Cty. Bd. Of Elections, Case No. 5:16-CV-683 (Dec. 1,

2016) (Exhibit 4) (finding timely motion to intervene on behalf of defendants in NVRA matter

where “the case ha[d] not significantly progressed”); Bellitto v. Snipes, Case No. 16-cv-61474,

2016 U.S. Dist. LEXIS 128840, at *5 (S.D. Fla. Sept. 20, 2016) (finding motion by defendant-




1
 As of the date of this Motion, Plaintiff has not filed any return of service or waiver forms for
any of the Defendants.

                                     6
      Case 3:20-cv-00211-RJC-DCK Document 20 Filed 04/21/20 Page 6 of 17
intervenors in NVRA matter timely where the “case ha[d] not progressed beyond the initial

pleading stage”).

                ii.     Defendant-Intervenors Have a Substantial Interest in this Case.

        In order to intervene as a matter of right, the Supreme Court has recognized that a party

must have a “significantly protectable interest.” Teague, 931 F.2d at 261 (quoting Donaldson v.

United States, 400 U.S. 517, 531 (1971)). The interests of Defendant-Intervenors to ensure that

qualified voters are able to register and remain registered, as set forth in detail in Part I, supra, are

commonly recognized interests supporting intervention by right. See, e.g., Bellitto, 2016 U.S. Dist.

LEXIS 128840, at *5-6 (granting motion to intervene by right on behalf of defendant in NVRA

matter); NAACP v. Duplin Cty., No. 7:88-CV-00005-FL, 2012 U.S. Dist. LEXIS 12513, at *14

(E.D.N.C. Feb. 2, 2012) (granting motion to intervene by right where the defendant-intervenor

held an interest in the “circumstances of voting in Duplin County”). They are also recognized

under the NVRA, which provides private aggrieved parties such as the Defendant-Intervenors a

right of action to prevent improper removal of registered voters. 52 U.S.C. § 20510(b); see also,

e.g., Common Cause/N.Y. v. Brehm, 344 F. Supp. 3d 542, 558–59 (S.D.N.Y. 2018) (holding

organization stated plausible NVRA claim against removal of inactive voters from voter lists);

Common Cause Ind. v. Lawson, 327 F. Supp. 3d 1139, 1156 (S.D. Ind. 2018) (enjoining Indiana

voter list maintenance program under NVRA); N.C. State Conf. of the NAACP v. N.C. State Bd. of

Elections, No. 16-cv-1274, 2016 WL 6581284, at *11 (M.D.N.C. Nov. 4, 2016) (enjoining “mass

cancelations” of voter registrations in three North Carolina counties).

                iii.    Denial of Defendant-Intervenors’ Motion Will Impair Their Interests.

        When seeking intervention as of right, the applicant must show denial of the motion “would

impair or impede the applicant’s ability to protect its interest[.]” Moore, 193 F.3d at 839. The

court-ordered “general program” that Plaintiff seeks to compel in Count I, if granted, threatens the

                                     7
      Case 3:20-cv-00211-RJC-DCK Document 20 Filed 04/21/20 Page 7 of 17
recognized interests of Defendant-Intervenors. The threat is particularly grave because the

requested relief could itself violate the NVRA, which prohibits removal of registered voters except

in specific, enumerated circumstances and in accordance with required safeguards. See 52 U.S.C

§ 20507(a)(3)-(4), (b)-(d). While Plaintiff claims it seeks to compel “reasonable” list maintenance

efforts, it nowhere identifies which voters it believes should be removed or on what grounds they

are ineligible. Rather, its claim is simply that the purportedly “abnormally high” voter registration

rate must be reduced—through the elimination of some arbitrary number of registered voters—to

a level Plaintiff considers acceptable, raising a substantial risk that the removals Plaintiff seeks

violate the NVRA. In similar cases, plaintiffs have demanded practices that have been shown to

sweep in eligible voters. For example, in a case against Broward County, Florida, making nearly

identical allegations to those here, plaintiffs sought to compel the county to use information from

the federal Systematic Alien Verification for Entitlements system to identify non-citizens, despite

the fact that the program was not designed for that purpose and the Eleventh Circuit previously

found the database a deeply flawed method for registrant verification. See Bellitto v. Snipes, No.

16-cv-61474, 2018 U.S. Dist. LEXIS 103617, at *38–*39 (Mar. 30, 2018); see also Arcia v. Fla.

Sec’y of State, 772 F.3d 1335, 1341 (11th Cir. 2014) (noting that Florida’s use of SAVE created a

“realistic probability that [plaintiffs] would be misidentified” and erroneously removed from the

rolls). Any court-ordered action that would result in eligible voters’ registrations being put at risk

by unnecessary, improper, or unlawful purges of the voting rolls would directly harm the interests

of Defendant-Intervenors, both by undermining the considerable time and energy they have

already spent to register North Carolina, Mecklenburg County, and Guilford County voters, and

by forcing them to expend considerable additional resources to educate and reregister these

voters.



                                     8
      Case 3:20-cv-00211-RJC-DCK Document 20 Filed 04/21/20 Page 8 of 17
       Finally, if their motion to intervene is denied, Defendant-Intervenors may not be able to

protect their interests through collateral litigation under the private right of action provided by 52

U.S.C. § 20510(b). Should Plaintiff obtain relief through a court order or a court-approved

settlement agreement, the stare decisis effect of this Court’s action may thwart Defendant-

Intervenors in challenging those removals under the NVRA. Accordingly, the outcome of any

settlement or trial could effectively determine the policies and practices impacting Defendant-

Intervenors without their involvement and input. This practical disadvantage constitutes the

prejudice contemplated by Rule 24(a) and supports intervention as of right. See Francis v.

Chamber of Commerce of U.S., 481 F.2d 192, 195 n.8 (4th Cir. 1973) (“[S]tare decisis by itself

may furnish the practical disadvantage required under 24(a).”); Newport News Shipbuilding &

Drydock Co. v. Peninsula Shipbuilders’ Ass’n, 646 F.2d 117, 121 (4th Cir. 1981) (finding a district

court judgment creates “the kind of practical disadvantage that has been thought sufficient to

warrant intervention of right” (internal quotation omitted)). The interests of justice and judicial

efficiency mandate that Defendant-Intervenors be made a party in the current proceeding so that

these issues may be considered and litigated simultaneously. See, e.g., Feller, 802 F.2d at 730

(“[A]n interest in preventing conflicting orders may be sufficient for intervention as of right.”).

               iv.     The Defendants May Not Adequately Protect the Interests of
                       Defendant-Intervenors.

       In determining whether existing parties “adequately represent” the interests of Intervenor

Applicants, Rule 24(a)(2)’s “third requirement [is satisfied] if it is shown that representation of its

interest ‘may be’ inadequate.” In re Sierra Club, 945 F.2d 776, 779 (4th Cir. 1991) (emphasis in

original); see also Trbovich v. United Mine Workers of Am., 404 U.S. 528, 538 n.10 (1972). “[T]he

burden of making [such a] showing should be treated as minimal.” Trbovich, 404 U.S. at 538 n.10.

Financial constraints on the current defendants’ ability to defend the action can indicate inadequate


                                     9
      Case 3:20-cv-00211-RJC-DCK Document 20 Filed 04/21/20 Page 9 of 17
representation under this standard. See Teague, 931 F.2d at 262 (finding district court erred in

ruling proposed intervenors’ interests were adequately represented “[g]iven the financial

constraints on the [defendants’] ability to defend the present action”).

       Plainly, Plaintiff and Defendant-Intervenors have different views about the interpretation

and application of the NVRA. Plaintiff seeks to use the NVRA as a sword to purge registrants,

while Defendant-Intervenors invoke the NVRA as a shield to protect registrants from the very type

of error-prone voter purges that are the inevitable result of Plaintiff’s demand to arbitrarily reduce

the voter registration rate in Defendant counties.

       The Defendants’ interests and interpretation of the NVRA also may not be aligned with

those of Defendant-Intervenors. The Defendants consist of several public bodies and officials with

limited resources and broad responsibilities that are currently confronting an unprecedented public

health crisis.2 These entities and individuals have distinct governmental interests—including

managing their respective offices, stewarding limited public resources, and running elections—




2
  Of note, on March 26, 2020, the Executive Director of the State Board of Elections informed
lawmakers of actions taken by the agency in response to the spread of COVID-19 and asked
lawmakers to enact fifteen proposed changes to North Carolina’s election laws “to address the
impacts of the coronavirus pandemic on [North Carolina] elections.” See Recommendations to
Address Election-Related Issues Affected by COVID-19, N.C. State Bd. of Elections (Mar. 26,
2020),
https://s3.amazonaws.com/dl.ncsbe.gov/sboe/SBE%20Legislative%20Recommendations_COVI
D-19.pdf. Thus, while Plaintiffs are pursuing court-ordered purging of North Carolina voting rolls,
State and county boards of elections will be planning for, among other things, an expected ten-fold
increase in the number of voters who may cast their votes by absentee ballot, a troubling shortfall
in the number of poll workers available given that the average age of poll workers in North
Carolina is around 70, placing them in the at-risk category for COVID-19, and potential budget
cuts impacting the operations of local election boards. Id.; see also Danielle Battaglia, Voting by
Mail, Election Day Holiday Recommended for N.C.’s November Election, Winston-Salem J. (Apr.
10, 2020), https://bit.ly/2XwjyBB; Tyler Dukes, Counties Ask Local Election Board To Cut
Funding As COVID-19 Impacts Loom, WRAL (Apr. 9, 2020), https://www.wral.com/
coronavirus/counties-ask-local-election-boards-to-cut-funding-as-covid-19-impacts-
loom/19047680/.

                                    10
     Case 3:20-cv-00211-RJC-DCK Document 20 Filed 04/21/20 Page 10 of 17
that may affect their approach in defense of this litigation. The interests of Defendant-Intervenors,

on the other hand, are more narrowly focused on protecting and preserving the right to vote of their

members and those they register and conserving their limited resources. Under nearly identical

circumstances, other courts have found that public officials may not adequately protect the rights

of proposed intervenors where their “interpretation of the NVRA may not be aligned and [their]

reasons for seeking dismissal . . . are different.” Bellitto, 2016 U.S. Dist. LEXIS 128840, at *6

(granting motion to intervene by right); see also Kobach v. U.S. Election Ass. Comm’n, Case No.

13-cv-4095, 2013 WL 6511874, at *4 (D. Kan. Dec. 12, 2013) (granting motion to intervene by

the League of Women Voters and others after finding they had “clearly shown their interests in

either increasing participation in the democratic process, or protecting voting rights” and that their

viable interests could reasonably diverge from those of “existing government Defendants” who

“may not adequately represent Applicants’ specific interests”).

       The danger that Defendants cannot adequately represent Defendant-Intervenors’ interests

is particularly acute given that additional resources are required to register voters in light of the

COVID-19 pandemic and the forthcoming presidential election. Specifically, since Governor

Cooper’s declaration of a State of Emergency on March 10, 2020, 3 several of the most-used

avenues for voter registration (such as the DMV) have closed, 4 requiring additional voter

registration efforts to compensate. Nicholas Decl. ¶ 12; Montford Decl. ¶ 13. Furthermore,



3
 See “Governor Cooper Declares State of Emergency To Respond To coronavirus COVID-19,
https://governor.nc.gov/news/governor-cooper-declares-state-emergency-respond-coronavirus-
covid-19 (Mar. 10, 2020).
4
  See ”NCDMV Services in Response to COVID-19,” https://www.ncdot.gov/dmv/offices-
services/locate-dmv-office/Pages/dmv-offices-closed.aspx (Last updated Mar. 17, 2020) (“For
the health and safety of our customers and employees during the COVID-19 pandemic, some
N.C. Department of Motor Vehicles driver license offices will be closed starting Wednesday,
March 18.”).

                                    11
     Case 3:20-cv-00211-RJC-DCK Document 20 Filed 04/21/20 Page 11 of 17
additional resources are needed to enroll voters to receive absentee ballots, a measure that is crucial

to preserve public health without sacrificing voter turnout. Nicholas Decl. ¶ 12; Montford Decl.

¶ 13.

         In light of the myriad of variables at play in the upcoming elections, the Defendants’

interests in this matter and interpretation of the NVRA as public entities and servants almost

certainly will not align with the interests of Defendant-Intervenors; even if they do align,

Defendants cannot be expected to adequately pursue those interests.

         As Defendant-Intervenors have satisfied all the requirements for intervention as of right,

their motion should be granted.

         B.     The Court Should Grant Permissive Intervention Because Defendant-
                Intervenors’ Defenses and the Claims and Defenses of the Plaintiff and
                Defendants Have Common Questions of Law and Fact.

         In the event that the Court finds the requirements for intervention as of right have not been

satisfied, Defendant-Intervenors request that this Court grant them permissive intervention.

Permissive intervention may be granted under Rule 24(b) if a would-be intervenor establishes that

the application to intervene was timely and “alleges . . . a claim or defense that shares . . . a common

question of law or fact” with the main action. Diagnostic Devices, Inc., 257 F.R.D. at 100

(referencing Fed. R. Civ. P. 24(b)(1)(B)).

         As discussed above, Defendant-Intervenors’ Motion to Intervene is timely and intervention

will not “unduly delay or prejudice the adjudication of the original parties’ rights.” Fed. R. Civ. P.

24(b)(3). Additionally, Defendant-Intervenors’ defense and the main action both concern an

identical legal question—whether the Defendant’s list-maintenance activities satisfy the NVRA’s

requirements.

         The Defendant-Intervenors intend to file a motion for judgment on the pleadings on Count

I of the Complaint for failure to state a claim pursuant to Federal Rule of Civil Procedure 12(c).

                                       12
        Case 3:20-cv-00211-RJC-DCK Document 20 Filed 04/21/20 Page 12 of 17
Specifically, Plaintiff’s allegations that the Defendants have failed to comply with the NVRA are

insufficient to state a claim for relief here where they are founded wholly on data that is insufficient

as a matter of law and otherwise conclusory. See, e.g., Bellitto v. Snipes, 935 F.3d 1192 (11th Cir.

2019); Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 260 (4th Cir. 2009)

(affirming dismissal of claims where plaintiff alleged only “bare assertions devoid of further

factual enhancement” because such “conclusory statements are insufficient as a matter of law”

(internal quotations omitted)).

        Moreover, “[i]n determining whether to allow permissive intervention, courts may consider

whether such intervention will ‘contribute to full development of the underlying factual issues in

the suit and to the just and equitable adjudication of the legal questions presented.’” Students for

Fair Admissions v. Univ. of N.C., 319 F.R.D. 490, 496 (M.D.N.C. 2017) (quoting Spangler v.

Pasadena City Bd. of Educ., 552 F.2d 1326, 1329 (9th Cir. 1977)); U.S. Postal Serv. v. Brennan,

579 F.2d 188, 191–92 (2d Cir. 1978) (citing Spangler, 552 F.2d at 1329, for the same proposition).

This factor weighs particularly heavily here, where courts in similar cases have found that the

perspective of impacted voters and the deep experience with NVRA enforcement brought by

groups like Defendant-Intervenors added significant value. For example, in a case raising claims

nearly identical to those asserted here, the court relied heavily on expert testimony put on by

Defendant-Intervenors in evaluating the plaintiff’s claims—evidence the governmental defendant

was ill-equipped to marshal on her own. See Bellitto v. Snipes, 935 F.3d 1192, 1208 (11th Cir.

2019) (“The district court . . . explicitly credited [intervenor’s] data expert, and discounted the

testimony of [the plaintiff’s] expert, and concluded that the registration rates presented by [it] were

inaccurate.”); Bellitto, 2018 U.S. Dist. LEXIS 103617, at *31 (finding Plaintiff’s “argument that




                                    13
     Case 3:20-cv-00211-RJC-DCK Document 20 Filed 04/21/20 Page 13 of 17
[the] County’s registration rates are unreasonably high is . . . unsupported by any credible

evidence” based on testimony presented by the intervenor’s expert).

       Finally, courts in this and other circuits have granted motions to intervene in similar matters

and by similar proposed Defendant-Intervenors. See, e.g., Order, Voter Integrity Project NC, Inc.

v. Wake Cty. Bd. Of Elections, Case No. 5:16-CV-683 (Dec. 1, 2016) (Exhibit 4); Kobach, 2013

U.S. Dist. LEXIS 173872 (granting the motion to intervene as defendants of several nonprofit

groups); Florida v. United States, 820 F. Supp. 2d 85, 86-87 (D.D.C. 2011) (noting that

“organizations that have a special interest in the administration of Florida’s election laws” were

granted leave to intervene permissively).

       As the Defendant-Intervenors’ forthcoming request for judgment on Count I presents the

same issues of law and fact that are presented in the main action, and all other factors are satisfied,

the Court should grant permissive intervention here.




                                    14
     Case 3:20-cv-00211-RJC-DCK Document 20 Filed 04/21/20 Page 14 of 17
                                     II.    CONCLUSION

       The Court should grant Defendant-Intervenors’ motion to intervene as of right or, in the

alternative, for permissive intervention.


Dated: April 21, 2020.
                                                   Respectfully submitted,

                                                    /s/ Allison Riggs

 Chiraag Bains*                                     Allison J. Riggs (State Bar #40028)
 Dēmos                                              Jeffrey Loperfido (State Bar #52939)
 740 6th Street NW, 2nd Floor                       Hilary Harris Klein (State Bar #53711)
 Washington, DC 20001                               Southern Coalition for Social Justice
 (202) 864-2746                                     1415 West Highway 54, Suite 101
 cbains@demos.org                                   Durham, NC 27707
                                                    Telephone: 919-323-3380
 Stuart Naifeh*                                     Facsimile: 919-323-3942
 Emerson Gordon-Marvin*                             Email: Allison@southerncoalition.org
 Dēmos                                                      jeff@southerncoalition.org
 80 Broad St, 4th Floor                                     hilaryhklein@southercoalition.org
 New York, NY 10004
 (212) 485-6055
 snaifeh@demos.org
 egordonmarvin@demos.org

 *Pro hac vice application forthcoming




                                    15
     Case 3:20-cv-00211-RJC-DCK Document 20 Filed 04/21/20 Page 15 of 17
                                  CERTIFICATE OF SERVICE

       I certify that on the 21st day of April, 2020 the foregoing MEMORANDUM IN SUPPORT

OF THE LEAGUE OF WOMEN VOTERS OF NORTH CAROLINA AND THE NORTH

CAROLINA A. PHILIP RANDOLPH INSTITUTE’S MOTION TO INTERVENE AS

DEFENDANTS and accompanying exhibits was filed via the Court’s CM/ECF filing system,

which will send a notification of filing to all counsels of record as indicated in the attached Service

List. Counsel for Defendants Mecklenburg County Board of Elections, Michael G. Dickerson,

and Carol Hill Williams has agreed to accept service by electronic mail on behalf of these

defendants for this motion, and was served with the aforementioned documents via electronic mail

as indicated in the attached Service List. Plaintiff’s Counsel H. Christopher Coates has agreed to

accept service by electronic mail and was served with the aforementioned documents via electronic

mail as indicated in the attached Service List.




                                                       /s/ Allison J. Riggs
                                                       Allison J. Riggs




                                                  16

     Case 3:20-cv-00211-RJC-DCK Document 20 Filed 04/21/20 Page 16 of 17
                                      SERVICE LIST

Eric W. Lee                                   H. Christopher Coates
Judicial Watch, Inc.                          934 Compass Point
425 Third Street, SW, Suite 800               Charleston, SC 29412
Washington, DC 20024                          843-609-7080
202-646-0008                                  Attorney for Plaintiff
Email: elee@judicialwatch.org                 Served by electronic mail to
Attorney for Plaintiff                        curriecoates@gmail.com
Served by CM/ECF Notification                 with consent of counsel

Robert D. Popper                              Mark A. Jones
Judicial Watch, Inc.                          Bell, Davis & Pitt P.A.
425 Third Street, SW, Suite 800               100 North Cherry St., Ste 600
Washington, DC 20817                          Winston-Salem, NC 27101
202-646-5173                                  336-714-4122
Fax: 202-646-5199                             Fax: 336-714-4101
Email: rpopper@judicialwatch.org              Email: mjones@belldavispitt.com
Attorney for Plaintiff                        Attorney for Plaintiff
Served by CM/ECF Notification                 Served by CM/ECF Notification

T. Russell Nobile                             Paul M. Cox
Judicial Watch Inc.                           North Carolina Department of Justice
P.O. Box 6592                                 P.O. Box 629
Gulfport, MS 39506                            Raleigh, NC 27602-0629
228-223-7820                                  919-716-6932
Email: Rnobile@judicialwatch.org              Fax: 919-716-6763
Attorney for Plaintiff                        Email: pcox@ncdoj.gov
Served by CM/ECF Notification                 Attorney for Defendants State of North
                                              Carolina, North Carolina State Board of
John Mark Payne                               Elections, and Karen Brinson Bell
Guilford County Attorney's Office             Served by CM/ECF Notification
301 West Market Street
PO Box 3427                                   Mike Barnhill
Greensboro, NC 27402                          Womble Bond Dickinson (US) LLP
(336) 641-3686                                One Wells Fargo Center, Suite 3500
Fax: (336) 641-3642                           301 South College Street
Email: mpayne@guilfordcountync.gov            Charlotte, NC 28202-6037
Attorney for Defendants Guilford County       704-331-4960
Board of Elections, Charlie Collicutt, and    Email: Mike.Barnhill@wbd-us.com
Horace Kimel, Jr.                             Attorney for Defendants Mecklenburg County
Served by CM/ECF Notification                 Board of Elections, Michael G. Dickerson,
                                              and Carol Hill Williams
                                              Served by electronic mail with consent of
                                              counsel




                                             17

    Case 3:20-cv-00211-RJC-DCK Document 20 Filed 04/21/20 Page 17 of 17
